  Case 15-36949         Doc 64     Filed 02/05/19 Entered 02/05/19 11:38:46              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-36949
         TREMAIN D JENKINS
         RHONDA L COVINGTON
                Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/30/2015.

         2) The plan was confirmed on 03/23/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/30/2018.

         6) Number of months from filing to last payment: 36.

         7) Number of months case was pending: 39.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $34,500.00.

         10) Amount of unsecured claims discharged without payment: $73,572.33.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-36949        Doc 64        Filed 02/05/19 Entered 02/05/19 11:38:46                     Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                 $7,875.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                      $7,875.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $3,810.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $341.58
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,151.58

Attorney fees paid and disclosed by debtor:                   $190.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
ANGELA L MCCLENDON                Unsecured         850.00           NA              NA            0.00       0.00
ARROW                             Unsecured           0.00           NA              NA            0.00       0.00
BAIRD & WARNER INC                Unsecured         800.00           NA              NA            0.00       0.00
BANK OF AMERICA                   Unsecured      5,574.00       5,574.06        5,574.06      1,043.69        0.00
BAYVIEW LOAN SERVICING            Secured              NA           0.00            0.00           0.00       0.00
BAYVIEW LOAN SERVICING            Secured       73,718.00     63,018.30             0.00           0.00       0.00
CAPITAL ONE BANK USA              Unsecured           0.00        264.72          264.72          49.57       0.00
CARFINANCE.COM                    Unsecured      8,875.00            NA              NA            0.00       0.00
CHECK N GO                        Unsecured      1,000.00            NA              NA            0.00       0.00
CITIBANK NA                       Unsecured           0.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured      8,000.00       7,258.30        7,258.30      1,359.05        0.00
IL HOUSING DEVELOPMENT            Secured       35,000.00            NA              NA            0.00       0.00
IL HOUSING DEVELOPMENT            Unsecured     35,000.00            NA              NA            0.00       0.00
ILLINOIS BELL TELEPHONE CO        Unsecured      1,037.00       1,036.50        1,036.50        194.07        0.00
JOEL CARDIS ESQ                   Unsecured         800.00           NA              NA            0.00       0.00
MIDLAND FUNDING                   Unsecured         656.00        656.36          656.36        122.90        0.00
PANATTE                           Secured              NA       4,075.88        4,075.88           0.00       0.00
PANATTE                           Secured       27,843.00     25,951.61        30,027.49           0.00       0.00
PRA RECEIVABLES MGMT              Unsecured            NA         537.51          537.51        100.64        0.00
PRA RECEIVABLES MGMT              Unsecured         441.00        441.40          441.40          82.65       0.00
PRA RECEIVABLES MGMT              Unsecured         560.00        560.03          560.03        104.86        0.00
PRA RECEIVABLES MGMT              Unsecured         825.00           NA              NA            0.00       0.00
PRA RECEIVABLES MGMT              Unsecured         776.00        775.91          775.91        145.28        0.00
PROTECTION ONE                    Unsecured      1,000.00            NA              NA            0.00       0.00
TD BANK USA                       Unsecured      1,334.00       1,334.92        1,334.92        249.95        0.00
VALUE AUTO MART                   Secured        1,247.00     10,341.86        10,341.86           0.00       0.00
VALUE AUTO MART                   Unsecured      8,260.00            NA              NA            0.00       0.00
WELLS FARGO DEALER SERVICES       Unsecured      1,446.00       1,446.04        1,446.04        270.76        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-36949         Doc 64      Filed 02/05/19 Entered 02/05/19 11:38:46                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $30,027.49                $0.00            $0.00
       Mortgage Arrearage                                     $0.00                $0.00            $0.00
       Debt Secured by Vehicle                           $10,341.86                $0.00            $0.00
       All Other Secured                                  $4,075.88                $0.00            $0.00
 TOTAL SECURED:                                          $44,445.23                $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $19,885.75          $3,723.42              $0.00


Disbursements:

         Expenses of Administration                             $4,151.58
         Disbursements to Creditors                             $3,723.42

TOTAL DISBURSEMENTS :                                                                        $7,875.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
